DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 14-16 are objected to because of the following informalities:  
Claim 9 recites “the device” and should be changed to --the smart device--, or similar, for consistency.  Furthermore, claim 9 recites “the additional variables”, however, claim 9 recites that an additional variable is the same variable for both the medium and the sample.  Therefore, the Examiner suggests amending “the additional variables” to --the additional variable-- for consistency.
Claim 14 recites “mediumat” and should be changed to --medium at--.  Claims 15-16 are further objected to because of their dependency on claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 establishes an antecedent basis for “an in-line measuring instrument” and “a reference measuring instrument”.  Claim 1 further recites “the measuring instrument” subsequent to the establishment of the antecedent basis.  It is unclear to one of ordinary skill in the art whether “the measuring instrument” refers to the “in-line measuring instrument” or the “reference measuring instrument”.  For purposes of examination only, all instances of “the measuring instrument” will be interpreted as “the in-line measuring instrument”.  
Furthermore, claim 1 recites the phrase “a smart device which can be used temporarily at the location of the use”.  The phrase “can be” renders the claim indefinite because it is unclear as to whether the proceeding claim limitation is required of the present invention, or is merely one of an infinite number of possible functions with which the smart device “can” perform.  Additionally, the term "temporarily" is a relative term which renders the claim indefinite.  The term "temporarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The general meaning of the word “temporarily” is interpreted as being equivalent to a limited period of time or not permanently.  It is unclear to one of ordinary skill in the art what the metes and bounds of the temporary usage of the smart device with respect to the location of use.  For purposes of examination only, “used temporarily” is interpreted as the smart device being able to be used at one location, but is not permanently affixed to the one location such that the smart device may be moved to another location and used to perform the same or similar function.  Claims 2-13 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency on claim 1.
Claim 9 recites “several measuring operations”.  It is unclear as to how many measuring operations is equivalent to several.  What is several to one of ordinary skill in the art may not be several 
Claim 11 recites “a method sequence which includes a sub-sequence, the execution of which”.  It is unclear as to which sequence, the method sequence or the sub-sequence, “of which” refers.  For purposes of examination only, “of which” will refer to the sub-sequence.  Claim 11 further recites “a result of a sub-sequence preceding the sub-sequence”.  It is unclear as to which sub-sequence the Applicant refers, since both sub-sequences are both disclosed as the sub-sequence.  For purposes of examination only, the sub-sequences will refer to a first and second sub-sequence, wherein the first sub-sequence precedes the second sub-sequence.
Claim 14 recites “the execution” and “the scope of the execution”.  It is unclear to one of ordinary skill in the art what the metes and bounds of the term “scope”.  The term scope, in light of the Applicant’s specification, is not defined with relation to the term execution.  Additionally, there is insufficient antecedent basis for “the execution” in the claim.  It is unclear to what “the execution” refers with respect to the method sequence performed by the measuring instrument when utilizing the measured value and the reference value.  For purposes of examination only, the term “execution” is interpreted as being equivalent to “results”.  Claims 15-16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency on claim 14.
Claim 16 recites “in this process”.  It is unclear to one of ordinary skill in the art to which process “this” refers.  For purposes of examination only, “this process” will refer to the smart device receiving further location of use.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with idiomatic errors.  Please see above rejection for examples.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest related prior art includes Reinhold et al. (U.S. 2014/0012530 A1), Lee (U.S. 2015/0027887 A1), and Curtis (U.S. 7,187,455 B2).  Reinhold teaches an inline sensor that is calibrated in parallel to other sensors (Reinhold, Fig. 1), wherein the sensors are in communication with a computer, i.e. a smart phone, in order to display the readings of the sensors.  Reinhold, however, does not teach the steps of collecting a sample, which would be a separately measured collection of the medium, determining a reference value from the sample, and then providing the verification, calibration, and/or adjustment of the measuring instrument based on a method or comparison of the reference value with a measured value of the medium.  Additionally, Lee discloses a system wherein a volumetric sensor is in communication with a mobile computing device (see Lee, Fig. 4), however, Lee does not disclose that a separate sample is taken to compare the readings from the original medium and a reference value taken from the sample.  Furthermore, Curtis discloses a system for calibrating a spectrophotometer to a reference or manufacturer’s spectrophotometer by recording values traceable to national standards (see Curtis, Col. 15, Lines 3-20).  Curtis, however, does not teach that the reference spectrophotometer is brought to the location of the medium being measured, nor does the system in Curtis disclose a current reading of a local sample being compared with a measurement of the local medium for calibrating the local measuring instrument.  Instead, Curtis’s system calibrates the measuring device with an already specified reference or manufacturer’s spectrophotometer by utilizing a value recorded or encoded via a bar code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683